Citation Nr: 0936193	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to November 
2000 and from March 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned in June 2009.  The transcript of the 
proceeding is associated with the claims file.

The issue of entitlement to service connection for hearing 
loss of the left ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus has not been etiologically related to 
active military service.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi,   18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2007, prior to the initial 
unfavorable AOJ decision issued in January 2008.  Thus, the 
timing requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for tinnitus.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R.         § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The November 2007 notification letter also informed the 
Veteran as to the assignment of disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In sum, the Veteran has been provided VCAA notice in 
accordance with                    38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with respect to all pertinent provisions.  
As such, the Board concludes that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as well as all relevant private and VA 
treatment records.  The Veteran was also afforded a VA 
examination in November 2008.  The Board acknowledges the 
Veteran's contentions regarding the adequacy of the 
examination.  See June 2009 hearing transcript.  However, the 
Board reviewed the November 2008 VA examination report and 
observes that the examiner considered the Veteran's 
contentions, reviewed the claims file and provided an opinion 
with a supporting rationale.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Therefore, the Board finds the examination to be 
adequate and it is not necessary to remand for an additional 
examination.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.	Legal Criteria

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002);         
38 C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

III.	Tinnitus

The Veteran seeks service connection for tinnitus.  The 
Veteran contends that his duties as a mortarman and a 
corpsman during service caused his tinnitus.  He stated that 
he first noticed the ringing in his ear during the summer of 
2003 when a mortar round went off and was probably 50 meters 
from where he was.  

The record reflects that the Veteran has a current 
disability.  See November 2008 VA examination report.  

However, the service treatment records are completely 
negative for any notation, documentation, or complaint of 
tinnitus.  Indeed, the August 2003 post-deployment 
questionnaire shows that the Veteran specifically denied that 
tinnitus developed at anytime during the deployment and that 
he did not experience ringing of the ears currently.   In the 
September 2003 report of medical history, the Veteran 
reported hearing loss, but did not report any tinnitus.  

The Veteran was afforded a VA examination in October 2007 to 
evaluate his hearing loss.  The Veteran reported exposure to 
loud noise while in service from gunfire, loud vehicles, and 
explosions.  The Veteran did not report or claim tinnitus 
during the examination.  

The Veteran was afforded a VA examination in April 2007 to 
evaluate his hearing loss.  The Veteran denied tinnitus at 
that time.  

In an August 2007 letter, the Veteran's private audiologist 
noted that the Veteran was seen for a complete audiology 
evaluation on August 2007.  The Veteran stated that he 
experienced severe tinnitus in the service following 
artillery explosions, but did not complain of tinnitus at 
that point of time.  

In any event, there is no medical evidence relating any 
existing tinnitus to active military service.  The Veteran 
was afforded a VA examination in November 2008.  The Veteran 
reported that the ringing in his left ear affected his 
ability to fall asleep when there were no other noises 
present in the environment.  He reported a ringing tinnitus 
in the left ear that was initially intermittent, but became 
constant around six months ago.  He stated that the ringing 
began in 2003 after he was within 50 yards of an explosion 
while in Iraq.  The examiner reviewed the claims file and 
noted that the Veteran denied tinnitus during his post-
deployment health assessment dated in August 2003 and denied 
tinnitus during his April 2007 VA examination.  He did not 
report or claim tinnitus during the October 2007 VA 
examination.  Therefore, the examiner opined that the 
Veteran's tinnitus was not related to military service.  
There is no medical opinion to the contrary.  

The only evidence relating the Veteran's tinnitus to active 
military service is the Veteran's own statements.  The Board 
notes that a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown,     10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Tinnitus is such a disability.  It is therefore 
within the province of the Board to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Unlike varicose veins under 
Barr and a dislocated shoulder under Jandreau, a disorder 
that was indicated in the medical record to exist years after 
service, or a finding that one disorder is related to another 
disorder, is not a condition capable of lay diagnosis.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, the Board finds that the Veteran's statements regarding 
the etiology and onset of his tinnitus are outweighed by the 
service treatment records wherein the Veteran did not 
complain of tinnitus.  The November 2008 VA examiner 
considered the Veteran's statements and rendered a negative 
nexus opinion.  Moreover, given the negative complaints of 
tinnitus in service, discharge, and on initial examination, 
the Board does not find the Veteran to be a credible 
historian with respect to his assertion of experiencing 
tinnitus since service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claim.

The record reflects that the Veteran was afforded VA 
examinations in April 2007 and October 2007.  The Veteran 
also underwent audiometric testing in November 2008.  
Although the Board acknowledges that the April 2007, October 
2007, and November 2008 audiograms show that the Veteran's 
left ear hearing loss does not qualify as a disability under 
VA regulations, the Veteran has asserted that his hearing has 
gotten worse since his last audiogram in November 2008.  
Further, the Veteran submitted private medical evidence 
showing that he demonstrated 88 percent speech recognition 
score utilizing the Maryland CNC word lists, which would 
qualify as a hearing loss disability under the pertinent 
regulations.  See August 2007 private audiology report.  The 
Veteran has requested another VA examination to evaluate his 
hearing loss.  In light of the above evidence and the 
Veteran's request, the Board finds that the Veteran should be 
afforded another VA examination.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991)

Accordingly, the claim is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
new VA examination.  The VA examiner 
should review the Veteran's claims file in 
conjunction with the examination report; 
this should be noted in the examination 
report.  The examiner should discuss the 
nature and etiology of any hearing loss.  
Specifically, the examiner should provide 
a medical opinion(s) as to the likelihood 
that any current hearing loss is the 
result of a disease or injury in service.  
The examiner should note the Veteran's 
inservice noise exposure as a mortarman.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


